








EXHIBIT 10.1

EXECUTION COPY










ASSET PURCHASE AGREEMENT

between

SPECTRUM PHARMACEUTICALS, INC.

and

PAR PHARMACEUTICAL, INC.

dated as of May 6, 2008











--------------------------------------------------------------------------------




EXECUTION COPY







THIS ASSET PURCHASE AGREEMENT (this “Agreement”), is hereby entered into as of
May 6, 2008 (the “Execution Date”), by and between Spectrum Pharmaceuticals,
Inc., a Delaware corporation, with offices located at 157 Technology Drive,
Irvine, California 92618 (the “Spectrum”), and Par Pharmaceutical, Inc., a
Delaware corporation having its office at 300 Tice Boulevard, 3rd Floor,
Woodcliff Lake, NJ 07677 (the “Par”).  Spectrum and Par may each be referred to
herein individually as a “Party” and collectively as the “Parties.”

W  I  T  N  E  S  S  E  T  H:

WHEREAS, the Parties have previously entered into a certain Development and
Marketing Agreement dated February 22, 2006 (as amended on November 10, 2006 and
as further defined below, the “Original Agreement”) related to certain generic
products including products containing sumatriptan as the active ingredient (as
further defined below, the “Products”);

WHEREAS, the Parties settled a litigation related to the Products with Glaxo
Group Limited (“GSK”) pursuant to which Spectrum entered into an Agreement with
GSK dated November 10, 2006 (as further defined below, the “GSK Settlement
Agreement”) and Par entered into a Supply and Distribution Agreement with GSK
dated November 10, 2006 (as further defined below, the “GSK Supply and
Distribution Agreement”, and collectively with the GSK Settlement Agreement, the
“GSK Agreements”); and

WHEREAS, Spectrum currently owns or possesses certain assets and rights related
to the Products and the GSK Agreements, and otherwise related to the drug
substance sumatriptan and wishes to sell those assets and rights to Par, and Par
desires to so acquire those assets and rights; and Spectrum desires to transfer
and assign to Par, and Par desires to assume, certain obligations, relating to
such assets and rights; all upon the terms of this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and of the
representations, warranties, covenants and agreements herein contained, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Parties hereto, intending to be legally bound, agree as
follows:

ARTICLE 1
DEFINITIONS

Whenever used in this Agreement, unless otherwise clearly indicated by the
context, the terms defined below shall have the indicated meanings.  Other terms
may be defined elsewhere in the text of this Agreement and, unless otherwise
indicated, shall have such meaning throughout this Agreement.

1.1.

“Affiliate” shall mean with respect to a Party, a Person that controls, is
controlled by or is under common control with a Party. For the purposes of this
definition, the word “control” (including, with correlative meaning, the terms
“controlled by” or “under common control with”) means the actual power, either
directly or indirectly through one or more intermediaries, to direct the
management and policies of such Person, whether by the ownership of fifty
percent (50%) or more of the voting stock of such Person (it being understood
that the











--------------------------------------------------------------------------------




EXECUTION COPY







direct or indirect ownership of a lesser percentage of such stock shall not
necessarily preclude the existence of control), or by contract or otherwise.

1.2.

“Aggrieved Party” shall have the meaning set forth in Section 6.2(a).

1.3.

“Agreement” shall have the meaning set forth in the Preamble.

1.4.

“Applicable Laws” shall mean all laws, statutes, regulations, ordinances or the
like of any Governmental Authority having jurisdiction over the Purchased Assets
or the Products or a Party in connection with its obligations under this
Agreement.

1.5.

“Assumed Contracts” shall mean the contracts and agreements set forth on
Schedule 1.5.  Such contracts that do not relate exclusively to Assets are so
indicated on Schedule 1.5.

1.6.

“Assumed Liabilities” shall mean the obligations of Spectrum or their
Affiliates, as applicable, under the Assumed Contracts and the Product
Regulatory Files and all liabilities associated with Purchased Assets that arise
on or after the Closing Date, provided, however, that “Assumed Liabilities”
shall not include any Excluded Liabilities.  Assumed Liabilities shall
specifically include any and all liabilities arising out of (i) breach by Par
and/or its Affiliates of any GSK Agreements prior to the Closing Date, and/or
(ii) the gross negligence or willful misconduct of Par and/or its Affiliates
related to the Purchased Assets prior to the Closing Date.

1.7.

“Books and Records” shall mean all material books and records of Spectrum and
its Affiliates necessary to Manufacture, test, use or sell the Products and/or
Drug Substance.

1.8.

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which banks in New York City, New York are authorized or obligated by law or
executive order to not open or remain closed.

1.9.

“cGMP Rules” shall mean the quality systems and current good manufacturing
practices set forth in 21 C.F.R. (Parts 210 and 211 and Parts 600 and 610 (as
applicable)), and applicable FDA rules and regulations, promulgated thereunder.

1.10.

“Claim” shall have the meaning set forth in Section 6.2(a).

1.11.

“Closing Date” shall mean May 6, 2008.   

1.12.

“Confidential Information” means with respect to a Party (as the “Disclosing
Party”), all non-public information of any kind whatsoever (including without
limitation, data, materials, compilations, formulae, models, patent disclosures,
procedures, processes, projections, protocols, results of experimentation and
testing, specifications, strategies, techniques and all non-public intellectual
property and know-how), and all tangible and intangible embodiments thereof of
any kind whatsoever (including without limitation, materials, samples,
apparatus, compositions, documents, drawings, machinery, patent applications,
records and reports), which are disclosed by the Disclosing Party to the other
Party (as the “Receiving Party”) including any and all copies, replication or
embodiments thereof.  The Confidential Information of Par shall also include all
non-public information associated with the Purchased Assets as acquired by Par











--------------------------------------------------------------------------------




EXECUTION COPY







pursuant to this Agreement.  Notwithstanding the foregoing, Confidential
Information of a Disclosing Party shall not include information which the
Receiving Party can establish by competent proof (a) to have been publicly known
prior to disclosure of such information by the Disclosing Party to the Receiving
Party, (b) to have become publicly known, without fault on the part of the
Receiving Party, subsequent to disclosure of such information by the Disclosing
Party to the Receiving Party, (c) to have been received by the Receiving Party
free of an obligation of confidentiality from a source rightfully having
possession of and the right to disclose such information free of an obligation
of confidentiality, (d) to have been otherwise known by the Receiving Party free
of an obligation of confidentiality prior to disclosure of such information by
the Disclosing Party to the Receiving Party, or (e) to have been independently
developed by employees or agents of the Receiving Party without the use of
Confidential Information of the Disclosing Party.   The terms, conditions and
provisions of this Agreement shall be the Confidential Information of both
Parties.

1.13.

“Drug Substance” shall mean sumatriptan in all forms including all salts
thereof.

1.14.

“Encumbrances” shall mean all encumbrances of any kind, including security
interests, liens, pledges, claims, charges, equitable interests, hypothecations,
mortgages, options, licenses, assignments, powers of sale, retentions of title,
rights of pre-emption, rights of first refusal, restrictions on transferability,
or defects of title.

1.15.

“Excluded Liabilities” shall mean all liabilities or obligations of Spectrum
that are not specifically assumed by Par pursuant to this Agreement, and
Excluded Liabilities shall specifically include any and all liabilities arising
out of (i) breach by Spectrum or its Affiliates of any Assumed Contracts
(including the breach by Spectrum of its obligations under the GSK Settlement
Agreement before and after the Closing Date, whether or not the GSK Settlement
Agreement is assigned to Par in accordance with Section 2.6), (ii) any financial
obligations under the SL Pharma Agreement as set forth therein on the Closing
Date which are due or become due in the future and/or (iii) the gross negligence
or willful misconduct of Spectrum or its Affiliates.

1.16.

“FDA” shall mean the United States Food and Drug Administration, and any
successor agency thereto.

1.17.

“FDA Letter” shall mean the letter attached hereto as Exhibit B duly executed by
an authorized officer of Spectrum notifying the FDA of the transfer of the
Product Regulatory Files to Par.

1.18.

“General Assignment and Bill of Sale” shall mean the General Assignment and Bill
of Sale attached hereto as Exhibit A.

1.19.

“Governmental Authority” or “Governmental Authorities” shall mean any national,
foreign, federal, state or local judicial, legislative, executive,
administrative or regulatory body or authority, or its equivalent, including the
FDA.

1.20.

“GSK Agreements” shall have the meaning set forth in the Recitals.











--------------------------------------------------------------------------------




EXECUTION COPY







1.21.

“GSK Settlement Agreement” shall mean the Agreement between Glaxo Group Limited
and Spectrum, dated November 10, 2006, including as may be amended from time to
time.

1.22.

“GSK Supply Agreement” shall mean the Supply and Distribution Agreement between
Glaxo Group Limited and Glaxo Wellcome Manufacturing PTE Limited on the one hand
and Par on the other, dated November 10, 2006, including as may be amended from
time to time.

1.23.

“Indemnifying Party” shall have the meaning set forth in Section 6.2(a).

1.24.

“Intellectual Property” means all (a) Patents, (b) copyrightable works,
copyrights in works of authorship of any type, including computer software and
industrial designs, registrations and applications for registration thereof, (c)
trade secrets, Know-How and other material confidential or proprietary
technical, business and other information necessary to Manufacture, test, use or
sell the Product, and all rights in any jurisdiction to limit the use or
disclosure thereof, (d) any and all rights of application regarding any of the
foregoing including with respect to extensions and the like, and (e) rights to
sue and recover damages or obtain injunctive relief for past and future
infringement, dilution, misappropriation, violation or breach thereof.

1.25.

“Inventory” shall mean the quantities and dosage forms of the Products listed on
Schedule 1.25.

1.26.

“Know-How” shall mean any and all product specifications (including the
Specifications), processes, product designs, manufacturing information,
engineering and other manuals and drawings, standard operating procedures, flow
diagrams, chemical, pharmacological, toxicological, pharmaceutical, physical and
analytical, safety, quality assurance, quality control and clinical data,
technical information, data, research records, supplier lists and similar data
and information.

1.27.

“Losses” shall mean any liability, loss, judgment, assessment paid or payable to
a third party in connection with a Claim and reasonable related costs and
expenses, including reasonable attorneys’ fees and costs of defending against
lawsuits, complaints, actions or other litigation; provided, however, that
payments in settlement of a Claim shall only be included to the extent approval
of the settlement was provided in accordance with Section 6 of this Agreement.

1.28.

“Manufacture/Manufacturing/Manufactured” shall mean all operations in the
acquisition of materials for, and the production, packaging, labeling and
quality control and release testing or other analysis of Product and the
associate ingredients and components.

1.29.

“Original Agreement” shall mean the Development and Marketing Agreement dated
February 22, 2006 (as amended on November 10, 2006, the “Original Agreement”)
between Par and Spectrum related to products containing sumatriptan as the
active ingredient.

1.30.

“Party” or “Parties” shall have the meaning set forth in the Preamble.

1.31.

“Patents” means all patents, patent applications including provisional
applications and statutory invention registrations, including reissues,
divisions, continuations, continuations-in-part, and reexaminations, all
inventions disclosed therein, all rights therein provided by international
treaties and conventions, together with all applicable foreign counterpart
patents and patent applications, and all rights to obtain patents and
registrations thereto, as well as any extensions, supplementary protection
certificates or the like applicable to any and all of the foregoing.

1.32.

“Person” shall mean an individual, a corporation, a limited liability company, a
partnership, an association, a trust or other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.

1.33.

“Product” shall mean individually and collectively, the dosage forms, strengths
and package forms containing the Drug Substance owned or controlled by Spectrum
and/or its Affiliates as of the Closing Date, including as set forth on Schedule
1.33.

1.34.

 “Product Intellectual Property” shall mean all Intellectual Property owned or
controlled by Spectrum and/or its Affiliates as of the Closing Date that relates
to the Products or Drug Substance and the Manufacture, testing, use or sale
thereof, including as set forth on Schedule 1.34.  

1.35.

“Product Regulatory Files” means all Regulatory Files, as applicable, owned or
controlled by Spectrum and/or its Affiliates as of the Closing Date related to
Products or Drug Substance and the Manufacture, testing, use or sale thereof,
including as set forth on Schedule 1.35.

1.36.

“Purchase Price” shall have the meaning set forth in Section 2.1(b).

1.37.

“Purchased Assets” shall have the meaning set forth in Section 2.1(a).

1.38.

“Regulatory Files” shall mean:

(a)

means the technical, medical and scientific licenses, permits, waivers,
exemptions, registrations, authorizations and approvals (including applications
therefore, supplements and amendments, pre- and post- approvals, pricing and
third party reimbursement approvals, and labeling approvals) of any Governmental
Authority necessary for the development (including the conduct of clinical
trials), manufacture, distribution, marketing, promotion, offer for sale, use,
import, export or sale of a drug product or a drug substance.

(b)

all technical, scientific, chemical, biological, pharmacological, and
toxicological data as well as all clinical and preclinical reports (together
with clinical data sets associated with such reports), and all validation
documents and data.

(c)

all correspondence to or from Governmental Authorities.

1.39.

“SL Pharma Agreement” shall mean the Master Services Agreement between Spectrum
and SL Pharma Labs, Inc. dated July 31, 2007 as it relates to the Products or
Drug Substance and the associated Project Proposals numbered P-06-031, P-07-010
and P-05-SP-01, and Purchase Orders numbered 10868, 9758 and 9758-A.  

1.40.

“Spectrum’s Deliverables” shall have the meaning set forth in Section 2.4.

1.41.

“Specifications” shall mean, collectively, as applicable, (i) all material
applicable formulae, production and packaging specifications with respect to the
Products and (ii) all material applicable quality control specifications with
respect to the Products.

1.42.

 “Transaction Agreements” shall mean this Agreement and the General Assignment
and Bill of Sale, and each individually a “Transaction Agreement.”

1.43.

“United States/U.S.” shall mean the United States of America, its territories,
possessions, protectorates and the Commonwealth of Puerto Rico and any
installation, territory, location or jurisdiction under the purview of the FDA
or control of the United States government.

ARTICLE 2
PURCHASE AND SALE; ALLOCATION

2.1.

Purchase and Sale.

(a)

On the Closing Date, and subject to payment of the Purchase Price by Par,
Spectrum will, and will cause its Affiliates to, sell, assign, convey, license,
transfer and deliver to Par, and Par will purchase and accept from Spectrum and
its Affiliates, sole and exclusive (even as to Spectrum and its Affiliates)
right, title and interest in and to all of the following assets (collectively,
the “Purchased Assets”) free and clear of all Encumbrances:  

(i)

all Product Intellectual Property;

(ii)

all Product Regulatory Files;

(iii)

the Assumed Contracts, provided, however, that, with respect to any such
contract or agreement which relates to the Purchased Assets and one or more
other products of Spectrum or their Affiliates, such contract or agreement shall
only be assigned to, and assumed by, Par or its designees in part and solely to
the extent it relates to the Products; and

(iv)

all Inventory.

For purposes of clarity, the Purchased Assets shall not include such
confidential and proprietary manufacturing information for the Drug Substance
provided to the FDA by the manufacturer of the Drug Substance that is owned and
controlled by the third party Drug Substance supplier.

(b)

On the Closing Date, and subject to the terms and conditions set forth herein,
in consideration of the sale, assignment, conveyance, transfer and delivery of
the Purchased Assets, Par shall make a non-refundable, non-creditable payment to
Spectrum, in the manner described in Section 2.3, an aggregate purchase price of
Twenty Million Dollars ($20,000,000) (the “Purchase Price”).

2.2.

Assumption of Assumed Liabilities. With respect to the purchase and sale of the
Purchased Assets, in addition to payment of the Purchase Price, Par shall assume
the Assumed Liabilities on the Closing Date, and subsequently, in due course in
accordance with the terms applicable thereto, pay, honor and discharge the
Assumed Liabilities including the financial and related obligations to GSK under
the GSK Settlement Agreement.  Par assumes no Excluded Liabilities, and the
Parties hereto agree that all such Excluded Liabilities shall remain the sole
responsibility of Spectrum.

2.3.

Deliveries by Par.  On the Closing Date, Par shall deliver, or cause to be
delivered, to Spectrum cash in the aggregate amount of the Purchase Price,
payable by wire transfer in immediately available funds to Spectrum’s U.S. bank
account in U.S. dollars in accordance with the following instructions:




2.4.

Deliveries by Spectrum.  On or before the Closing Date, Spectrum shall deliver
to Par the following (collectively, the “Spectrum Deliverables”):

(a)

copies of the Product Regulatory Files;

(b)

copies of the Assumed Contracts;

(c)

the FDA Letter (which will be mailed to the FDA as well);

(d)

a duly executed General Assignment and Bill of Sale; and

(e)

all Inventory; provided that such inventory that is not delivered on or before
the Closing Date shall be delivered to Par as soon as reasonably practicable.

2.5.

GSK Supply Agreement.  Spectrum hereby forever disclaims, disowns, resigns and
surrenders any rights and interest it has in and under the GSK Supply Agreement.

2.6.

GSK Settlement Agreement.   The Parties shall use commercially reasonable
efforts to obtain GSK’s consent for Spectrum to assign the GSK Settlement
Agreement to Par (the “Consent”).  Upon the receipt of the Consent the GSK
Settlement Agreement shall be deemed an Assumed Contract.  Until receipt of the
Consent or if GSK does not grant the Consent, the GSK Settlement Agreement shall
not be considered an Assumed Contract and shall not be assigned to Par under
this Agreement.  The Parties hereby agree and acknowledge that Par is the
current and only Spectrum Assignee as set forth in Section 9(b)(iii) of the GSK
Settlement Agreement and Spectrum hereby covenants not to take any action which
would remove or forfeit such designation with respect to Par (or to confer such
designation on another party) and Par hereby agrees as a Spectrum Assignee
(under the terms of the GSK Settlement Agreement) to be bound by the terms of
the GSK Settlement Agreement.  In addition to the Parties’ other obligations
with the respect to the GSK Settlement Agreement set forth herein, Spectrum
agrees to (a) not breach the GSK Settlement Agreement, (b) promptly provide Par
with notice and a copy of any communication with GSK regarding the GSK
Settlement Agreement and (c) promptly cooperate with Par to the extent necessary
to meet all of Spectrum’s and Par’s (as a Spectrum Assignee under the GSK
Settlement Agreement) obligations under the GSK Settlement Agreement and afford
Par the benefit of any of Spectrum’s rights under the GSK Settlement Agreement,
at Par’s reasonable request and direction.  Par hereby agrees to (as between Par
and Spectrum) be responsible for and indemnify Spectrum for any obligations of
Spectrum under Section 9(d) or 9(e) of the GSK Settlement Agreement and any
actions or inactions of Par as a Spectrum Assignee under the GSK Settlement
Agreement.

2.7.

Original Agreement. The Parties hereby mutually agree that the Original
Agreement is terminated in its entirety, and further each Party hereby forever
disclaims, disowns, resigns and surrenders any rights and interest it has in and
under the Original Agreement including any and all rights or interests it may
have or otherwise had following any expiration or termination of the Original
Agreement.

2.8.

Non-Compete.  Spectrum hereby covenants and agrees that neither it nor its
Affiliates shall, directly, or indirectly, in the United States, for a period of
five (5) years from the Execution Date, make, have made, use, develop,
import/export, register, file, promote, market, Manufacture, distribute, offer
to sell, sell or otherwise commercialize any of the Products or any
pharmaceutical product containing the Drug Substance or assist any third party
in the forgoing.  

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SPECTRUM

Spectrum, on behalf of itself and its Affiliates, hereby represents and warrants
to Par that as of the Execution Date and as of the Closing Date:

3.1.

Organization, Good Standing, Power, etc.  Spectrum is duly organized, validly
existing and in good standing under the laws of the State of Delaware.  Spectrum
has the requisite organizational power and authority to execute and deliver this
Agreement, the other Transaction Agreements and Spectrum’s Deliverables, and to
consummate the transactions contemplated hereby and thereby, as applicable.  The
execution and delivery of this Agreement by Spectrum, the execution and delivery
by Spectrum of the other Transaction Agreements and Spectrum’s Deliverables, as
applicable, and the consummation by Spectrum of the transactions contemplated
hereby and thereby, as applicable, have been duly authorized by all necessary
organizational action on the part of Spectrum and no other or further
organizational actions will be necessary for the execution and delivery of such
agreements, as applicable, by Spectrum, the performance by Spectrum of its
obligations hereunder and thereunder, as applicable,  and the consummation by
Spectrum of the transactions contemplated hereby or thereby, as applicable. Each
Transaction Agreement, at the time such agreement is delivered, will have been
duly executed and delivered by Spectrum and constitutes legal, valid and binding
obligations of Spectrum, enforceable against Spectrum in accordance with its
terms.

3.2.

No Conflict.  The execution, delivery and performance by Spectrum of this
Agreement, the other Transaction Agreements and Spectrum’s Deliverables, and the
consummation by Spectrum of the transactions contemplated hereby and thereby
will not require any material notice to, material filing with, or the material
consent (except for the Consent in the event the GSK Settlement Agreement is
assigned to Par in accordance with Section 2.6), approval or authorization of,
any Person or Governmental Authority, except for the transfer of the Product
Regulatory Files, as provided for in the FDA Letter.  The execution, delivery
and performance of this Agreement the other Transaction Agreements and
Spectrum’s Deliverables and the consummation of the transactions contemplated
hereby and thereby will not (i) conflict with or result in a breach of any of
the provisions of the organizational documents of Spectrum or (ii) contravene in
any material respect any Applicable Law.  Neither the execution, delivery and
performance by Spectrum of this Agreement, the other Transaction Agreements or
Spectrum’s Deliverables nor the consummation of the transactions contemplated
hereby or thereby by Spectrum will result in a material breach or result in the
acceleration or termination of, or the creation in any third party of the right
to accelerate, terminate, modify or cancel, any Assumed Contract.

3.3.

Assets.  

(a)

Schedule 1.33 sets forth a true and complete list and/or description of all
products containing the Drug Substance which Spectrum and/or its Affiliates have
developed (or have in development) or Spectrum and/or its Affiliates have rights
to by way of the GSK Agreements as of the Closing Date.

(b)

Spectrum and its Affiliates do not own or control (including by joint ownership)
any Intellectual Property related to a Product or Drug Substance, or the
manufacture, use or testing thereof that is not being sold, assigned, conveyed,
transferred and delivered to Par pursuant to this Agreement.  Schedule 1.34 sets
forth a true and complete list and/or description of the Product Intellectual
Property as of the Closing Date.

(c)

Spectrum and its Affiliates do not own or control (including by joint ownership)
any Registration Files or other Books and Records related to a Product or Drug
Substance, or the manufacture, use or testing thereof that is not being sold,
assigned, conveyed, transferred and delivered to Par pursuant to this Agreement.
 Schedule 1.35 sets forth a true and complete list and/or description of all
Product Regulatory Files owned or controlled by Spectrum as of the Closing Date.
 

(d)

Other than the GSK Supply Agreement to which Spectrum was a third party
beneficiary prior to the Closing Date, Spectrum and/or its Affiliates are not
party to any agreement with a third party relating to a Product or Drug
Substance, or the manufacture, use or testing thereof or any of the Purchased
Assets, that is not being sold, assigned, conveyed, transferred and delivered to
Par pursuant to this Agreement.  Other than the GSK Supply Agreement to which
Spectrum was a third party beneficiary prior to the Closing Date, Schedule 1.5
sets forth a true and complete list and/or description of all third party
agreements to which Spectrum and/or any Spectrum Affiliate is a party as of the
Closing Date which relates to Product or Drug Substance, or the manufacture, use
or testing thereof or any of the Purchased Assets.  

(e)

Spectrum and/or its Affiliates do not own or posses any drug product, drug
substance or other materials or components necessary or useful for the
Manufacture of the Product that is not being sold, assigned, conveyed,
transferred and delivered to Par pursuant to this Agreement as the Inventory.

(f)

Spectrum and/or its Affiliates, except as to any rights Par may have in the
Purchased Assets, have the sole and exclusive right, title and interest in and
to all the Purchased Assets and the Purchased Assets are free and clear of all
Encumbrances.

3.4.

Litigation.  There is no civil, criminal or administrative action, suit,
hearing, or proceeding pending or, to the knowledge of Spectrum, threatened
against Spectrum or any Spectrum Affiliate relating directly to any of the
Products or the Purchased Assets or the transactions contemplated hereby.

3.5.

Compliance with Laws.  The Purchased Assets have been used in compliance, in all
material respects, with Applicable Laws. Spectrum has not received any written
notice from any Governmental Authority that Spectrum or its Affiliates, with
respect to the any of the Products or the Purchased Assets, were or are in
violation of any Applicable Laws.  Notwithstanding the foregoing, Spectrum makes
no representations or warranties regarding what future actions any Governmental
Authorities may take with regard to the Products or Purchased Assets or how
future Applicable Laws may affect the Products or Purchased Assets.  Neither
Spectrum nor any of its Affiliates have sold, offered for sale, marketed or
promoted any products containing the Drug Substance.  

3.6.

Regulatory and FDA Matters.  

(a)

There is no action or proceeding by the FDA or any other Governmental Authority
pending or, to the knowledge of Spectrum, threatened against Spectrum relating
to safety or efficacy of any of the Products or the FDA’s approval of any
Product Regulatory Files (as applicable), other than the ordinary prosecution of
ANDA #s 077-332 and 078-294.  Spectrum has made available to Par true and
accurate copies of all (i) material reports of inspection observations by
Governmental Authorities relating in any respect to any and all of the Products
or Product Regulatory Files that are or were in the possession of Spectrum for
the three (3) years prior to the Execution Date, (ii) material establishment
inspection reports by Governmental Authorities relating in any respect to the
any of the Products or Product Regulatory Files for the three (3) years prior to
the Closing Date provided to Spectrum, its Affiliates or their respective
suppliers or otherwise in the possession of Spectrum; (iii) warning letters from
the FDA or any other Governmental Authority relating in any respect to any of
the Products for the three (3) years prior to the Closing Date addressed to
Spectrum or provided to Spectrum by its suppliers or otherwise in the possession
of Spectrum, as well as any other material documents or material correspondence
received by Spectrum from the FDA or any other Governmental Authority relating
to any of the Products or any Product Regulatory Files that assert or allege:
(1) material lack of compliance with any Applicable Laws or regulatory
requirements of the United States (including those of the FDA or any other
Governmental Authority), or (2) any material events, circumstances or matters
regarding the safety or efficacy of any of the Products in the United States,
and (iv) the results of all internal quality audits prepared by or for Spectrum
or their Affiliates or suppliers relating to any of the Products prepared at any
time during the three (3) years prior to the Closing Date.

(b)

Schedule 1.33 sets forth (i) the name of each of the Products, (ii) the entity
holding any Regulatory Files for any of the Product, (iii) the reference number,
and (iv) the date on which the Regulatory Files has been applied for and, if
applicable, granted.   

3.7.

Assumed Contracts.

(a)

Each Assumed Contract is in full force and effect, and no breach or default or
event which would (with the passage of time, notice or both) constitute a breach
or default thereunder by Spectrum or, to the knowledge of Spectrum, any other
party or obligor with respect thereto, exists as of the date hereof which in
each case would reasonably be expected to result in a material liability
thereunder.  

(b)

Spectrum has obtained all consent necessary (except for the Consent in the event
the GSK Settlement Agreement is assigned to Par in accordance with Section 2.6),
including any prior written authorizations, for Spectrum to assign the Assumed
Contracts to Par, including all of Spectrum and/ Affiliates its rights, duties
and obligations thereunder.  

(c)

Spectrum has delivered to Par a true and complete copy of each Assumed Contract
(including any and all existing amendments, modifications and the like).

3.8.

Broker’s Fees.  Spectrum has not employed any broker, finder or investment
banker or incurred any liability for any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated by this Agreement or
any other Transaction Agreement.

3.9.

Jointly Owned Assets.  None of the Purchased Assets are jointly owned by
Spectrum and its Affiliates with any other Person other than Par.

3.10.

Other Claims.  Spectrum and its Affiliates have no claims or causes of action
(including claims for past infringement or misappropriation of Product
Intellectual Property) against any Third Party (regardless of whether or not
such claims or causes of action have been asserted by Spectrum) related to the
Product and the Purchased Assets and Spectrum and its Affiliates possess no
rights of indemnity, warranty rights, rights of contribution, rights to refund
or reimbursements and other rights of recovery possessed (regardless of whether
such rights are currently exercisable) related to Product and the Purchased
Assets as of the Closing Date.

3.11.

No Other Representations or Warranties.  Except for the representations and
warranties of Spectrum expressly set forth in this Agreement and the other
Transaction Agreements, neither Spectrum nor any other Person makes any other
express or implied representation or warranty on behalf of Spectrum.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF PAR

Par, on behalf of itself and its Affiliates, hereby represents and warrants to
Spectrum that as of the Execution Date and as of the Closing Date:

4.1.

Corporate Organization, Good Standing, Power.  Par is duly organized, validly
existing and in good standing under the laws of the State of Delaware.  Par has
the requisite corporate power and authority to execute and deliver this
Agreement and the other Transaction Agreements contemplated hereby to which it
is to be a party and to consummate the transactions contemplated hereby and
thereby.  The execution and delivery of this Agreement by Par, the execution and
delivery by Par of the other Transaction Agreements to which it is to be a
party, and the consummation by Par of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate action on the part
of Par and no other or further corporate actions or proceedings will be
necessary for the execution and delivery of such agreements by Par, the
performance by Par of its obligations hereunder and thereunder and the
consummation by Par of the transactions contemplated hereby or thereby.  Each of
the Transaction Agreements to which it is to be a party, at the time such
agreement is delivered by Par, will have been duly executed and delivered by Par
and will constitute a legal, valid and binding obligation of Par enforceable
against Par in accordance with its terms.

4.2.

Consents and Approvals; No Conflict.  No material filing with, and no material
permit, authorization, consent or approval of, any Person or Government
Authority is necessary for the execution, delivery and performance by Par of
this Agreement or any other Transaction Agreement, and the consummation by Par
of the transactions contemplated hereby and thereby, except for the transfer of
the Product Regulatory Files, as provided for in the FDA Letter.  The execution
and delivery of this Agreement and the other Transaction Agreements to which it
is a party, and the consummation of the transactions contemplated hereby and
thereby will not (i) conflict with or result in a breach of any of the
provisions of the certificate or articles of incorporation or by-laws of Par, or
(ii) contravene in any material respect any Applicable Law.

4.3.

Financial Capability.  Par has sufficient funds available to purchase the
Purchased Assets and to perform and consummate the transactions contemplated by
this Agreement or the other Transaction Agreements on the terms and subject to
the conditions hereunder and thereunder as applicable.

4.4.

Broker’s Fees.  Par has not employed any broker, finder or investment banker or
incurred any liability for any brokerage, finder’s or other fee or commission in
connection with the transactions contemplated by this Agreement or any other
Transaction Agreement.

4.5.

No Other Representations or Warranties.  Except for the representations and
warranties of Par expressly set forth in this Agreement and the other
Transaction Agreements, neither Par nor any other Person makes any other express
or implied representation or warranty on behalf of Par.


ARTICLE 5
ADDITIONAL AGREEMENTS

The Parties agree that:

5.1.

Expenses.  All expenses, including the fees of any attorneys, accountants,
investment bankers or others engaged by a Party, incurred in connection with
this Agreement and the other Transaction Agreements and the transactions
contemplated hereby and thereby shall be paid by the Party incurring such
expenses, whether or not the transactions contemplated by this Agreement and the
other Transaction Agreements are consummated.

5.2.

Additional Agreements of Spectrum.  Subject to the terms and conditions herein
provided, Spectrum agrees (i) to do, or cause to be done, all things necessary
or proper to consummate the transactions contemplated by this Agreement and the
other Transaction Agreements and to cooperate with Par in connection with the
foregoing, (ii) to obtain all necessary consents and approvals (or effective
waiver thereof) from other parties to material agreements, contracts,
instruments and other contracts to consummate the transactions contemplated by
this Agreement and the other Transaction Agreements (except for the Consent in
the event the GSK Settlement Agreement is assigned to Par in accordance with
Section 2.6), (iii) to defend all lawsuits or other legal proceedings
challenging this Agreement or the other Transaction Agreements or the
consummation of the transactions contemplated hereby or thereby, (iv) to effect
all necessary registrations and filings and submissions of information required
or requested by Governmental Authorities with respect to the transactions
contemplated by this Agreement or the other Transaction Agreements, and (v) to
take such actions and further assurances reasonably required for Par to vest
more fully in possession of the Purchased Assets, or Spectrum to retain the
Excluded Liabilities, respectively, including but not limited to the assignment
or reassignment, or granting of rights, in relation to assets contemplated by
this Agreement to transferred to Par and inadvertently transferred retained by
Spectrum, as the case may be.  To the extent that Spectrum becomes aware of any
Product Intellectual Property or Product Regulatory Files not listed in a
schedule to this Agreement, Spectrum shall promptly notify Par of such and
promptly deliver same to Par and such Product Intellectual Property and Product
Registration Files shall be deemed to have listed on their corresponding
schedules to this Agreement and otherwise included in this Agreement as of the
Execution Date.  Spectrum and its Affiliates hereby assigns all rights and
interests in any such Product Registration Files and/or Product Intellectual
Property that Spectrum becomes aware of after the Execution Date.  If it is
impossible for Spectrum and its Affiliates to assign such Product Intellectual
Property or Product Registration Files to Par, Spectrum hereby grants to Par a
perpetual fully paid-up license under such Product Intellectual Property and/or
Product Registration Files for all purposes in connection with the Purchased
Assets.

5.3.

Additional Agreements of Par.  Subject to the terms and conditions herein
provided, Par agrees as applicable to it (i) to do, or cause to be done, all
things necessary or proper to consummate the transactions contemplated by this
Agreement and the other Transaction Agreements and to cooperate with Spectrum in
connection with the foregoing, (ii) to defend all lawsuits or other legal
proceedings challenging this Agreement or the other Transaction Agreements or
the consummation of the transactions contemplated hereby or thereby, (iii) to
effect all necessary registrations and filings and submissions of information
required or requested by Governmental Authorities with respect to the
transactions contemplated by this Agreement or the other Transaction Agreements,
and (iv) to take such actions and further assurances reasonably required for Par
to assume the Assumed Liabilities, respectively, including reassigning any
Assumed Liabilities inadvertently retained by Spectrum, as the case may be.

5.4.

Access to Information.  From and after the Closing Date, each Party agrees to
cooperate with and to grant to each other Party and their respective officers,
employees, attorneys, accountants, representatives and agents, during normal
business hours, reasonable access to the other Party’s material information and
records relating to the Product and the Product Regulatory Files (including any
information underlying the Product Regulatory Files or data cross-referenced
with any pre-clinical, clinical or chemistry, manufacturing and control
information or data with regard to the Product or the Drug Substance contained
in any other related Regulatory Files or other regulatory filings or
applications of Spectrum or its Affiliates filed with and/or approved by the
FDA) in their possession after the Closing Date for the purposes of (i) any
financial reporting or Tax matters (including without limitation any financial
and Tax audits, Tax contests, Tax examination, preparation for any Tax returns
or preparation of financial records); (ii) defending against any claims or
litigation involving the Product, other than in the case of litigation between
Parties or (iii) any investigation or inquiry being conducted by any federal,
state, local or foreign Governmental Authority involving the Product.  Each
Party shall ensure that its access to and requests for records and documents
pursuant to this Section 5.4 are conducted so as not to interfere with the
normal and ordinary operation of the other Parties’ businesses.  If any Party
shall desire to dispose of any of such information and records prior to the
expiration of a six (6) year period following the Closing Date, such disposing
Party shall, prior to such disposition, give the other Parties a reasonable
opportunity, at such Parties’ expense, to segregate and remove such information
and records as such Parties may elect; provided, however, Spectrum shall retain
such information and records to comply with its obligations under this Agreement
and the other Transaction Agreements.  

5.5.

From and after the Closing Date, except as required by Applicable Law, Par shall
be responsible for all contacts with the FDA and other Governmental Authorities
with respect to the Purchased Assets.

5.6.

Par shall maintain product liability insurance coverage for a period of three
(3) years after the Closing Date and Par shall provide to Spectrum, upon
Spectrum’s written request, a certificate evidencing such coverage and naming
Spectrum as an additional insured.  The insurance policy will be an annual
policy with aggregate limits each year and the insurance carrier shall be “A”
rated.

5.7.

Par shall comply with the terms and conditions of the GSK Settlement Agreement.

ARTICLE 6
INDEMNIFICATION

6.1.

Indemnification.

(a)

Subject to the provisions of this Article 6, Spectrum shall indemnify, defend
and hold harmless Par and its officers, directors and employees, from any
Losses, incurred by such persons arising from or attributable to:

(i)

the breach of any representation or warranty made by Spectrum in this Agreement;

(ii)

any failure of Spectrum to duly perform or observe any covenant or agreement to
be performed or observed by Spectrum pursuant to this Agreement;

(iii)

the Products or Purchased Assets prior to the Closing Date, except to the extent
the Losses are due to the negligence or willful misconduct by Par and/or its
officers, directors and employees; or

(iv)

the Excluded Liabilities.  

Notwithstanding the foregoing, Spectrum shall not indemnify Par and its
officers, directors and employees from any Losses incurred by such persons due
to any actions Governmental Authorities may take after the Closing Date with
regard to the GSK Agreements failing to comply with Applicable Laws.

(b)

Subject to the provisions of this Article 6, Par shall indemnify, defend and
hold harmless Spectrum and its respective officers, directors and employees,
from any Losses incurred by such persons arising from or attributable to:

(i)

the breach of any representation or warranty made by Par in this Agreement;

(ii)

the Products or Purchased Assets on and after the Closing Date;

(iii)

any failure of Par duly to perform or observe any covenant or agreement to be
performed or observed by Par pursuant to this Agreement;

(iv)

the Assumed Liabilities;

(v)

any breach by Par of the terms of the GSK Settlement Agreement; or

(vi)

any breach by Par of the terms of the GSK Supply and Distribution Agreement.

6.2.

Procedures.  

(a)

Promptly after the receipt by any Person entitled to indemnity hereunder of
notice or otherwise becoming aware of any third-party claim reasonably expected
to be formally made against a Party or the commencement of any third-party
action or proceeding, in each case which may give rise to indemnification
hereunder, such Person (the “Aggrieved Party”) shall, if an indemnity claim with
respect thereto is to be made against any Party obligated to provide
indemnification pursuant to this Article 6 (the “Indemnifying Party”), give such
Indemnifying Party written notice of such claim or the commencement of such
action or proceeding any of the foregoing, a “Claim”; provided, however, that
failure to give such notification will not affect the indemnification provided
hereunder except to the extent the Indemnifying Party shall have been actually
prejudiced as a result of such failure.  The Indemnifying Party may elect to
assume the defense of any such Claim, or any litigation resulting from such
Claim.  Upon such assumption, the Aggrieved Party shall cooperate fully with the
Indemnifying Party in the conduct of such defense.  This duty on Part of the
Aggrieved Party to cooperate in such defense shall include, but not be limited
to, (i) providing assistance in compiling and verifying responses to discovery
requests, (ii) providing reasonable access to its employees for purposes of
consulting, performing laboratory testing, providing deposition and trial
testimony and expert opinions and (iii) making available to the Indemnifying
Party all books and records as may have relevance to the defense.  The Aggrieved
Party may participate, at its expense (not subject to indemnification
hereunder), in the defense of such Claim; provided that the Indemnifying Party
shall direct and control the defense of such Claim.  The Indemnifying Party
shall not, in the defense of such Claim, consent to entry of any judgment,
except with the written consent of the Aggrieved Party, or enter into any
settlement, except with the written consent of the Aggrieved Party which, in
either case, may not be unreasonably withheld.  In addition, all awards and
costs payable by a third party to the Aggrieved Party or the Indemnifying Party
shall belong to the Indemnifying Party.  The Aggrieved Party shall not be
entitled to control, and the Aggrieved Party shall be entitled to have sole
control over, the defense or settlement of any claim to the extent that claim
seeks any order, injunction or other equitable relief against the Aggrieved
Party.

(b)

If the Indemnifying Party shall fail to assume the defense of a Claim, the
Aggrieved Party may defend against such Claim in such reasonable manner as it
may deem appropriate and the Aggrieved Party may settle such Claim (but only
with the consent of the Indemnifying Party, which consent shall not be
unreasonably withheld) on such terms as it may deem appropriate, and the
Indemnifying Party shall promptly reimburse the Aggrieved Party for the amount
of any indemnifiable Losses incurred by the Aggrieved Party in connection with
the defense against or settlement of such Claim as well as for the reasonable
attorneys fees and costs incurred by the Aggrieved Party in defense of such
Claim.  

6.3.

Losses.  The amount of any Loss for which indemnification is provided under
Sections 6.1 shall be net of (i) any amounts recovered by the Aggrieved Party or
any of its Affiliates pursuant to any indemnification by or indemnification
agreement with any third party, (ii) any insurance proceeds or other cash
receipts or sources of reimbursement received as an offset against such Loss,
and (iii) any tax benefit to the extent such benefit was actually taken.
 Parties shall take and shall cause their Affiliates to take all reasonable
steps to mitigate any Losses upon becoming aware of any event that would
reasonably be expected to, or does, give rise thereto, including incurring costs
only to the minimum extent necessary to remedy a breach that gives rise to the
Loss.  If the amount to be netted hereunder from any payment required under
Section 6.1 is determined after payment by the Indemnifying Party of any amount
otherwise required to be paid to an Aggrieved Party pursuant to this Article 6,
the Aggrieved Party shall repay to the Indemnifying Party, promptly after such
determination, any amount that the Indemnifying Party would not have had to pay
pursuant to this Article 6 had such determination been made at the time of such
payment.  

6.4.

Except with regard to each Party’s obligation of indemnification of the other
Party as expressed in this Section 6, neither Party shall be liable for any
consequential, special or punitive damages arising under or as a result of this
Agreement, including, but not limited to the loss of prospective profits.

ARTICLE 7
CONFIDENTIALITY AND PUBLIC DISCLOSURE

7.1.

Neither Party shall disclose to any third party (other than an Affiliate
company) any Confidential Information received by it hereunder or in connection
with the Original Agreement or use any such Confidential Information for its own
benefit or that of any third party without the written consent of the Party that
disclosed such Confidential Information.  Each Party agrees to protect
Confidential Information received from the other Party at least as well as it
would its own proprietary and confidential information.

7.2.

Each Party shall bind all persons having access through it to any Confidential
Information to take no steps inconsistent with or preventing such Party from
carrying out the terms of this Agreement.  Each Party hereby represents to the
other that the receiving Party will be responsible for the acts of any director,
officer, employee and/or agent receiving the Confidential Information.

7.3.

Each Party, at the request of the other, shall return or destroy all
Confidential Information disclosed to it hereunder, in whatever form contained,
including any listing which identifies the documents which were provided, except
that one copy of the Confidential Information may be retained at the office of
each Party’s counsel, to maintain a record of the same.

7.4.

Notwithstanding anything to the contrary in this Agreement, the Parties
understand and agree that either Party, as the Receiving Party of Confidential
Information from the Disclosing Party, may, if so required, disclose some or all
of the information included in this Agreement or other Confidential Information
of the other Party (i) in order to comply with its obligations under law, (ii)
to respond to an inquiry of a Governmental Authority, or (iii) in a judicial,
administrative or arbitration proceeding.  In any such event the Receiving Party
making such disclosure shall (A) provide the Disclosing Party with as much
advance notice as reasonably practicable of the required disclosure, (B)
cooperate with the Disclosing Party in any attempt to prevent or limit the
disclosure, and (C) reasonably limit any disclosure to the specific purpose at
issue.  Additionally, each Party shall be free to make comments consistent with
any press release issued in conformance with Section 8.1 below.

ARTICLE 8
GENERAL PROVISIONS

8.1.

Public Statements.  Except as agreed to by the Parties, neither Party shall make
any publicity releases, interviews or other dissemination of information
concerning this Agreement or its terms, or the transactions contemplated hereby,
to communication media, financial analysts or others without the prior written
approval of the other Party, which approval shall not be unreasonably withheld,
delayed or conditioned. The Parties shall mutually agree (such agreement not
unreasonably withheld, delayed or conditioned) on the wording of each of their
respective press releases announcing the execution of this Agreement.  The
Parties shall have the right to issue a press release pursuant, and to make
public comments consistent with, any press release that was previously issued
pursuant to the terms of this Section 8.1.  Notwithstanding the foregoing, the
Parties understand and agree that either Party, may, if so required, disclose
some or all of the information included in this Agreement (i) in order to comply
with its obligations under the law, including the United States Securities Act
of 1933, the United States Securities Exchange Act of 1934 (“SEC”), or (ii) the
listing standards or agreements of any national or international securities
exchange. In any such event the Party making such disclosure shall provide the
other Party with a copy of the required disclosure prior to dissemination.  

8.2.

Notices.  All notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given if delivered personally, mailed by
reputable overnight courier or certified mail (return receipt requested) or sent
by fax (confirmed thereafter by such certified mail), to Parties at the
following addresses or at such other addresses as shall be specified by Parties
by like notice:

(a)

if to Spectrum:

Spectrum Pharmaceuticals, Inc.

Attn: General Counsel

157 Technology Drive

Irvine, CA 92618

Fax: (949) 788-6706




(b)

if to Par:

Par Pharmaceutical, Inc.

Attention: General Counsel

300 Tice Boulevard

Woodcliff Lake, NJ  07677

Fax: (201) 802-4600




Notice so given shall (i) in the case of notice so given by personal delivery,
be deemed to be given and received on the date of such personal delivery, (ii)
in the case of notice so given by certified mail, be deemed to be given and
received on the third (3rd) calendar day after mailing, (iii) in the case of
notice so given by a reputable overnight courier, be deemed to be given and
received on the next Business Day after delivery to such courier and (iv) in the
case of notice so given by fax, be deemed to be given and received on the date
of actual transmission.

8.3.

Amendment.  This Agreement may not be amended except by an instrument in writing
signed on behalf of each of Parties hereto.

8.4.

Waiver.  Any term, provision or condition of this Agreement may only be waived
if in writing (or the time for performance of any of the obligations or other
acts of Parties hereto may be extended) by Party that is entitled to the
benefits thereof.

8.5.

Parties in Interest.  No Party may delegate its duties under this Agreement
without the consent of the other Parties hereto.  No Party may assign its rights
under this Agreement without the consent of the other Parties hereto, other than
in connection with a merger, consolidation, or sale of all or substantially all
of its assets.  This Agreement shall not run to the benefit of or be enforceable
by any Person other than a Party to this Agreement and, subject to this Section
8.5, its successors and permitted assigns.  

8.6.

Entire Agreement.  This Agreement (including the documents and instruments
referred to herein) and the other Transaction Agreement, constitutes the entire
agreement and supersedes all other prior agreements and undertakings, both
written and oral, among Parties, or any of them, with respect to the subject
matter hereof.

8.7.

Governing Law; Jurisdiction.  This Agreement (including the documents and
instruments referred to herein) shall be governed in all respects, including
validity, interpretation and effect, by the internal laws of the State of New
York, without regard to the conflicts of law provisions thereof with the
exception of Sections 5-1401 and 5-1402 of the New York General Obligations Law.
 Parties agree that the U.S. District Court for the Southern District of New
York shall have exclusive jurisdiction over any dispute or controversy arising
out of or relating to this Agreement and any judgment, determination,
arbitration award, finding or conclusion reached or rendered in any other
jurisdiction shall be null and void between Parties.  Each of Parties waives any
defense of inconvenient forum to the maintenance of any action or proceeding so
brought and waives any right to trial by jury in any action, proceeding or
counterclaim arising out of or relating to this Agreement, the transactions
contemplated hereby or the actions of Parties in the negotiation,
administration, performance and enforcement hereof.

8.8.

Counterparts.  This Agreement may be executed in one or more counterparts,
including by transmission of facsimile or PDF copies of signature pages, each of
which shall for all purposes are deemed to be an original and all of which shall
constitute on instrument.

8.9.

Third Party Beneficiaries.  No term or provision of this Agreement is intended
to be, or shall be, for the benefit of any Person not a party hereto, and no
such other Person shall have any right or cause of action hereunder.

8.10.

Validity.  If any provisions of this Agreement shall be held to be illegal,
invalid or unenforceable under any Applicable Law, then such contravention or
invalidity shall not invalidate the entire Agreement.  Such provision shall be
deemed to be modified to the extent necessary to render it legal, valid and
enforceable, and if no such modification shall render it legal, valid and
enforceable, then this Agreement shall be construed as if not containing the
provision held to be invalid, and the rights and obligations of Parties shall be
construed and enforced accordingly.

8.11.

Interpretation and Construction.  Unless the context of this Agreement otherwise
requires, (i) the terms “include,” “includes,” or “including” shall be deemed to
be followed by the words “without limitation” unless otherwise indicated; (ii)
words using the singular or plural number also include the other; (ii) the terms
“hereof,” “herein,” “hereby,” and derivative or similar words refer to this
entire Agreement; (iv) the terms “Article,” “Section” and “Exhibit” refer to the
specified Article, Section and Exhibit of this Agreement, and (v) words of any
gender include each other gender .  Whenever this Agreement refers to a number
of days, unless otherwise specified, such number shall refer to calendar days.
 The headings and paragraph captions in this Agreement are for reference and
convenience purposes only and shall not affect the meaning or interpretation of
this Agreement.  This Agreement shall not be interpreted or constructed in favor
of or against either Party because of its effort in preparing it.










[Signature Page Follows]











--------------------------------------------------------------------------------




EXECUTION COPY







IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound, have
caused this Asset Purchase Agreement to be executed as of the date first written
above.

 

SPECTRUM PHARMACEUTICALS, INC.

 

By:

/s/ Rajesh C. Shrotriya, M.D.

Name: Rajesh C. Shrotriya, M.D.

Title: Chief Executive Officer and President

 

 

PAR PHARMACEUTICAL, INC.

 

By:

/s/ Gerard Martino

Name: Gerard Martino

Title:  Chief Operating Officer

 















